

	

		II

		109th CONGRESS

		1st Session

		S. 1163

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Workforce Investment Act of 1998 to provide

		  for strategic sectoral skills gap assessments, strategic skills gap action

		  plans, and strategic training capacity enhancement seed grants, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Sectoral Market Assessment for

			 Regional Training Enhancement and Revitalization

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)More than

			 1/3 of the Nation’s current workforce lacks the basic

			 skills necessary to succeed in today’s labor market.

			(2)Globalization of

			 the economy is leading to losses of jobs in key domestic industries, as well as

			 challenges to competitiveness and productivity in other domestic

			 industries.

			(3)To remain

			 economically vital and competitive, the Nation must invest in generating jobs

			 and train a workforce skilled enough to contribute productively to the United

			 States economy.

			(4)Strategic

			 planning that links workforce development and economic development, and the

			 targeting of resources to industries that can build strong regional economies

			 and create jobs with living wages for workers, need to be priorities for the

			 workforce investment system.

			(5)States and local

			 workforce investment boards can play lead roles in guiding a more strategic

			 process for achieving economic growth through workforce development.

			3.Skills gap

			 capacity enhancement grantsSubtitle B of title I of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2811 et seq.) is

			 amended—

			(1)by redesignating

			 section 137 as section 138; and

			(2)by inserting

			 after section 136 the following:

				

					137.Skills gap

				capacity enhancement grants

						(a)PurposesThe

				purposes of this section are—

							(1)to assist States

				and local boards in better focusing funds provided under this subtitle on

				activities and programs that address labor shortages and meet the emerging

				demand for skills in high-quality jobs in area industries;

							(2)to enhance the

				efficiency of the one-stop delivery systems and providers of training

				services;

							(3)to establish and

				improve partnerships between local boards, industry sectors, economic

				development agencies, providers of training services (including secondary

				schools, postsecondary educational institutions, community-based organizations,

				business associations, and providers of joint labor-management programs),

				providers of supportive services, and other related public and private

				entities;

							(4)to strengthen

				integration of workforce development strategies and economic development

				strategies in States, local areas, and labor markets;

							(5)to retain vital

				industries in the local areas and regions involved, avoid dislocation of

				workers, and strengthen the competitiveness of key industries; and

							(6)to encourage the

				development of career ladders and advancement efforts in local

				industries.

							(b)DefinitionsIn

				this section:

							(1)ConsortiumThe

				term consortium means a consortium of local boards, established as

				described in subsection (d)(3).

							(2)RegionThe

				term region means 2 or more local areas that comprise a common

				labor market for an industry sector or group of related occupations.

							(3)Training

				servicesThe term training services means services

				described in section 134(d)(4).

							(c)Grants to

				States

							(1)In

				generalThe Secretary shall make grants to States, to enable the

				States to assist local boards and consortia in carrying out the activities

				described in subsection (e).

							(2)Formula

								(A)In

				generalThe Secretary shall make the grants in accordance with

				the formula used to make grants to States under section 132(b)(1)(B) (other

				than clause (iv)), subject to subparagraph (B).

								(B)Small State

				minimum allotmentThe Secretary shall ensure that no State shall

				receive an allotment under this paragraph for a fiscal year that is less than

				1/2 of 1 percent of the funds made available to carry out

				this section for that fiscal year.

								(d)Grants to local

				boards

							(1)In

				generalA State that receives a grant under subsection

				(c)—

								(A)shall use the

				funds made available through the grant to make grants to local boards and

				consortia to carry out the activities described in subsection (e); and

								(B)may use not more

				than 15 percent of the funds made available through the grant, at the election

				of the State, to prepare strategic sectoral skills gap assessments, as

				described in subsection (e)(2), in the local areas or regions involved, or to

				provide technical assistance to local boards, consortia, or partnerships

				described in subsection (e)(3).

								(2)ConsiderationIn

				making the grants, the State may take into account the size of the workforce in

				each local area or region.

							(3)ConsortiaStates

				shall encourage local boards to aggregate, to the maximum extent practicable,

				into consortia representing regions, for purposes of carrying out activities

				described in subsection (e). Nothing in this paragraph shall be construed to

				require local boards to aggregate into such consortia.

							(4)ApplicationsTo

				be eligible to receive a grant under this section, a local board or consortium

				shall submit an application to the State, at such time and in such manner as

				the State may require, containing—

								(A)information

				identifying the members of the partnership described in subsection (e)(3) that

				will carry out the activities described in subsection (e); and

								(B)an assurance that

				the board or consortium will use, or ensure that the partnership uses, the

				funds to carry out the activities described in subsection (e).

								(e)Use of

				funds

							(1)In

				generalA local board or consortium that receives a grant under

				this section—

								(A)shall ensure that

				the partnership described in paragraph (3) uses the funds made available

				through the grant to—

									(i)prepare a

				strategic sectoral skills gap assessment, as described in paragraph (2), unless

				the State elects to prepare the assessment;

									(ii)develop a

				strategic skills gap action plan, as described in paragraph (4); and

									(iii)provide

				strategic training capacity enhancement seed grants to providers of training

				services specified in subsection (a)(3), one-stop operators, and other

				appropriate intermediaries, as described in paragraph (5); and

									(B)may use funds

				made available through the grant to ensure that activities carried out under

				this subtitle are carried out in accordance with the strategic skills gap

				action plan.

								(2)Strategic

				sectoral skills gap assessment

								(A)In

				generalExcept as provided in subparagraph (E), the local board

				or consortium (or, at the election of the State, that State) shall prepare a

				strategic sectoral skills gap assessment, which shall—

									(i)identify areas of

				current and expected demand for labor and skills in a specific industry sector

				or group of related occupations that is—

										(I)producing

				high-quality jobs in the local area or region involved;

										(II)developing

				emerging jobs in that area or region; or

										(III)suffering

				chronic worker shortages;

										(ii)identify the

				current and expected supply of labor and skills in that sector or group in the

				local area or region; and

									(iii)identify gaps

				between the current and expected demand and supply of labor and skills in that

				sector or group in the local area or region.

									(B)Specific

				contentsThe assessment shall contain data regarding—

									(i)(I)specific high-quality

				employment opportunities offered by industries in the local area or region;

				and

										(II)specific skills desired for such

				opportunities;

										(ii)(I)occupations and

				positions in the local area or region that are difficult to fill; and

										(II)specific skills desired for such

				occupations and positions;

										(iii)(I)areas of growth and

				decline among industries and occupations in the local area or region;

				and

										(II)specific skills desired for such growth

				areas; and

										(iv)specific

				inventories of skills of unemployed or underemployed individuals in the local

				area or region.

									(C)InformationThe

				assessment shall contain current (as of the date of preparation of the

				assessment) information including specific information from multiple employers

				in the sector or group described in subparagraph (A)(i), labor organizations,

				and others connected to the businesses and workers in that sector or group, to

				illuminate local needs of both employers and workers. To the maximum extent

				possible, the information shall be regularly updated information.

								(D)SurveyThe

				assessment shall contain the results of a survey or focus group interviews of

				employers and labor organizations and other relevant individuals and

				organizations in the local area or region.

								(E)Exception

									(i)StateA

				State shall not be required to use the funds made available through a grant

				received under this section, to prepare an assessment described in this

				paragraph.

									(ii)Local board or

				consortiumA local board or consortium shall not be required to

				use the funds made available through a grant received under this section, to

				prepare an assessment described in this paragraph, if the local board or

				consortium demonstrates that, within the 2 years prior to receiving the grant,

				an assessment that meets the requirements of this paragraph has been prepared

				for the local area or region involved.

									(3)Skills

				partnershipIn carrying out this section, local boards and

				consortia shall enter into partnerships that include—

								(A)representatives

				of the local boards for the local area or region involved;

								(B)representatives

				of multiple employers for a specific industry sector or group of related

				occupations, and related sectors or occupations, identified through the

				assessment described in paragraph (2) as having identified gaps between the

				current and expected demand and supply of labor and skills in the industry

				sector or group of related occupations in the local area or region

				involved;

								(C)representatives

				of economic development agencies for the local area or region;

								(D)representatives

				of providers of training services described in subsection (a)(3) in the local

				area or region;

								(E)representatives

				nominated by State labor federations or local labor federations; and

								(F)other entities

				that can provide needed supportive services tailored to the needs of workers in

				the sector or group.

								(4)Strategic

				skills gap action planThe partnership shall develop a strategic

				skills gap action plan, based on the assessment, that—

								(A)(i)identifies specific

				barriers to adequate supply of labor and skills in demand in a specific

				industry sector or group of related occupations that is producing high-quality

				jobs in the local area or region involved; and

									(ii)identifies activities (which may

				include the provision of needed supportive services) that will remove or

				alleviate the barriers described in clause (i) that could be undertaken by

				one-stop operators and providers of training services described in subsection

				(a)(3);

									(B)specifies how the

				local board (or consortium) and economic development agencies in the

				partnership will integrate the board’s or consortium’s workforce development

				strategies with local or regional economic development strategies in that

				sector or group; and

								(C)identifies

				resources and strategies that will be used in the local area or region to

				address the skill gaps for both unemployed and incumbent workers in that sector

				or group.

								(5)Strategic

				training capacity enhancement seed grants

								(A)In

				generalThe local board or consortium, after consultation with

				the partnership, shall make grants to providers of training services described

				in subsection (a)(3), one-stop operators, and other appropriate intermediaries

				to pay for the Federal share of the cost of—

									(i)developing

				curricula to meet needs identified in the assessment described in paragraph (2)

				and to overcome barriers identified in the plan described in paragraph

				(4);

									(ii)modifying the

				programs of training services offered by the providers in order to meet those

				needs and overcome those barriers;

									(iii)operating pilot

				training efforts that demonstrate new curricula, or modifications to curricula,

				described in clause (i);

									(iv)expanding

				capacity of providers of training services in sectors or groups described in

				paragraph (2)(A)(i);

									(v)reorganizing

				service delivery systems to better serve the needs of employers and workers in

				the sectors or groups; or

									(vi)developing

				business services to ensure retention and greater competitiveness of the

				sectors or groups.

									(B)Federal

				share

									(i)In

				generalThe Federal share of the cost described in subparagraph

				(A) shall be 75 percent.

									(ii)Non-federal

				shareThe non-Federal share of the cost may be provided in cash

				or in kind, fairly evaluated, including plant, equipment, or

				services.

									.

			4.Authorization of

			 appropriationsSection 138 of

			 the Workforce Investment Act of 1998 (29 U.S.C. 2872), as redesignated by

			 section 3(1), is amended by adding at the end the following:

			

				(d)Skills gap

				capacity enhancement grantsIn addition to any amounts authorized

				to be appropriated under subsection (a), (b), or (c), there are authorized to

				be appropriated to carry out section 137 such sums as may be necessary for

				fiscal years 2006 through

				2009.

				.

		5.Conforming

			 amendments

			(a)Table of

			 contentsThe table of contents in section 1(b) of the Workforce

			 Investment Act of 1998 is amended by striking the item relating to section 137

			 and inserting the following:

				

					

						Sec. 137. Skills gap capacity enhancement

				grants.

						Sec. 138. Authorization of

				appropriations.

					

					.

			(b)References to

			 authorization of appropriations

				(1)Youth

			 activitiesSubsections (a) and (b)(1) of section 127 of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2852) are amended by

			 striking section 137(a) each place it appears and inserting

			 section 138(a).

				(2)Adult

			 employment and training activitiesSection 132(a)(1) of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2862(a)(1)) is

			 amended by striking section 137(b) and inserting section

			 138(b).

				(3)Dislocated

			 worker employment and training activitiesSubsections (a)(2) and

			 (b)(2)(A)(i) of section 132 of the Workforce Investment Act of 1998

			 (29 U.S.C.

			 2862) are amended by striking section 137(c)

			 each place it appears and inserting section 138(c).

				

